DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/881,457 is responsive to communications filed on 11/11/2021, in reply to the Pre-Brief Appeal Conference Decision of 10/12/2021. Currently, claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 1, the Applicant submits that Fujimoto fails to disclose the feature “...calculates, based on an amount of light received by a target pixel and a peripheral pixel thereof among the plurality of pixels, an influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel.” The Applicant further submits that Fujimoto is silent regarding any calculation of any influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel. Fujimoto at the Office’s cited paragraph 0010 describes determining whether distance information corresponding to one pixel has been generated based on stray light based on the degree of coincidence between the distance information corresponding to one pixel and one or more distance information corresponding to one or more surrounding pixels, and the amount of received light of each of one or more surrounding pixels. Fujimoto does not mention any calculating/determining an influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel.
Further, the Applicant submits that there is no factual evidence or explanation in record as to why determining whether the distance information has been generated based on stray light would lead to, or would be equivalent to, calculating an influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel. Furthermore, Fujimoto describes an example of determining whether height data of a 
Additionally, the Applicant submits that Fujimoto fails to disclose the recited feature “...generates a distance image of the subject based on the impact” (emphasis added) recited in claim 1. The Office asserted that Fujimoto at paragraph 0006 discloses this recited feature. The cited paragraph 0006 of Fujimoto describes generating distance information of a region corresponding to a measurement object for each pixel and generating distance image data including a plurality of pieces of distance information corresponding to the generated plurality of pixels. However, Fujimoto at the cited paragraph does not disclose generating the distance image based on the impact (that is calculated based on the influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel). As discussed above, Fujimoto merely describes “determining” whether the height data of target pixel is calculated on the basis of stray light, but fails to disclose calculating an influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel and calculating an impact based on the influence of optical phenomena. Thus, Fujimoto fails to disclose generating a distance image of the subject based on the impact.
Applicant’s arguments, see Remarks, filed 11/11/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

In regard to claims 2-6, these claims are either directly or indirectly dependent upon the independent claim 1. Since the arguments and amendments relating to claim 1 have been found to be sufficient to overcome the rejection of the claim, these claims are now in condition for allowance by virtue of their dependency. As such, the rejections of claims 2-4 and 6 have also been withdrawn.

Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claim, with specific regard to calculating, based on an amount of light received by a target pixel and a peripheral pixel thereof among the plurality of pixels, an influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel, calculate an impact exerted by the peripheral pixel on the target pixel based on the influence.

The closest prior art of reference, Fujimoto (JP 2018063157 A), discloses a shape measuring device capable of increasing the reliability of distance image data including a two-dimensional area sensor in which a plurality of pixels are arranged and an optical system that guides light emitted by the light projecting unit to the measurement object as measurement light, and guides the measurement light reflected by the measurement object to a light receiving unit. Additionally, Fujimoto discloses generating distance information data including a plurality of pieces of distance information corresponding to the generated plurality of pixels, and determining whether height data of a target pixel is calculated based on stray light. However, Fujimoto fails to disclose calculating an influence of optical phenomena caused by at least one of the optical system or the light reception unit affecting the light from the subject to the target pixel and the peripheral pixel and calculating an impact based on the influence of optical phenomena.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488